Oliver, Chief Judge:
These three appeals for reappraisement relate to glass Christmas tree ornaments exported from the Western Zone of Germany, directly or indirectly, by Lauscher Glasindustrie or Oberfrankische Glas U. and entered at Los Angeles, Calif.
Counsel for the respective parties have submitted the cases on a stipulation showing export value, as defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for appraisement of the merchandise in question, and establishing such statutory value in each case to be the appraised value, less the amounts added under duress, packing included, and I so hold. Judgment will be rendered accordingly.